101 F.3d 684
77 A.F.T.R.2d 96-2317
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.David and Donna L. HUGGINS, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-4221.
United States Court of Appeals, Second Circuit.
May 15, 1996.

David Huggins, pro se, Rochester, N.Y.
Donna L. Huggins, pro se, Rochester, N.Y.
Loretta C. Agrett, U.S. Dep't of Justice, Tax Division, Washington, D.C.
U.S.T.C.
AFFIRMED.
PRESENT:  FEINBERG, CABRANES and PARKER, Circuit Judges.

SUMMARY ORDER

1
This cause came on to be heard on the transcript of record from the United States Tax Court and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the United States Tax Court is hereby AFFIRMED.


3
In 1992 and at the time of trial, petitioners-appellants David and Donna Huggins were citizens of the United States and residents of New York.  In 1992 petitioners worked for various businesses and earned income.  Instead of filing Federal Income Tax Returns 1040 for 1992, they filed Forms 1040NR, applicable to non-resident aliens.  Petitioners failed to report substantial amounts of their income on the 1040NR forms.


4
Respondent issued notices of deficiency to petitioners, asserted delinquency penalties against them and prepared substitute Federal Income Tax Returns 1040 for both petitioners for 1992.


5
At the trial before the United States Tax Court, petitioners--who, in the Tax Court's words, "ma[d]e various tax protestor arguments"--claimed that their income was non-taxable.  They also argued that the Commissioner had no authority to prepare substitute returns and that the notice of deficiency was not valid.  The court found that petitioners' claims had no merit and entered judgment for Respondent.


6
Petitioners continue to pursue these and similarly frivolous arguments on appeal.  For substantially the reasons stated by Judge Swift in his findings entered on the record on June 5, 1995, we affirm the judgment of the United States Tax Court.


7
We have considered all of petitioners' contentions on this appeal and have found them to be without merit.


8
Accordingly, the judgment of the Tax Court is AFFIRMED.